    Case 19-34054-sgj11 Doc 1796-11 Filed 01/22/21             Entered 01/22/21 16:43:17       Page 1 of 3


                                                                                                      SE11




From: Neier, David <DNeier@winston.com>
Sent: Monday, November 16, 2020 1:45 PM
To: Scot Ellington (sellington@sasmgt.com) <sellington@sasmgt.com>; Isaac Leventon <ileventon@sasmgt.com>; JP
Sevilla <jsevilla@sasmgt.com>
Subject: FW: Highland - Schedule of Payment Amounts

                                                        1
FYI, form of stipulation is in the Plan supplement.

David Neier
Winston & Strawn, LLP
CELL: 914-772-1027

Winston & Strawn LLP
200 Park Avenue
New York, NY 10166-4193
OFFICE: (212) 294-5318
dneier@winston.com


From: Gregory V. Demo <GDemo@pszjlaw.com>
Sent: Monday, November 16, 2020 1:33 PM
To: Neier, David <DNeier@winston.com>
Subject: Highland - Schedule of Payment Amounts

Dave – Attached is the as-filed plan supplement and schedule of claims. The schedule of claims is confidential but you
can obviously share with your clients.

Greg

Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com
vCard | Bio | LinkedIn




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa




  Case 19-34054-sgj11 Doc 1796-11 Filed 01/22/21                   Entered 01/22/21 16:43:17          Page 2 of 3
CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading it. Your receipt of this
message is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author. Any tax advice contained
in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under applicable tax laws and regulations.


                                                                                  2
    Case 19-34054-sgj11 Doc 1796-11 Filed 01/22/21                         Entered 01/22/21 16:43:17             Page 3 of 3




                                     Convenience Class     Total Convenience      Convenience Class                                             % of Earned
   Employee        Earned Bonus         Reduction             Class Claim          Treatment (85%)   Add'l Reduction (40%)    Total Payment       Bonus
 Scott Ellington   $ 1,367,197.00   $        367,197.00   $       1,000,000.00   $        850,000.00 $          340,000.00   $     510,000.00      37%
Frank Waterhouse   $ 791,579.00     $               -     $         791,579.00   $        672,842.15 $          269,136.86   $     403,705.29      51%
Thomas Surgent     $ 1,191,748.00   $        191,748.00   $       1,000,000.00   $        850,000.00 $          340,000.00   $     510,000.00      43%
 Isaac Leventon    $ 589,198.00     $               -     $         589,198.00   $        500,818.30 $          200,327.32   $     300,490.98      51%
